DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/21 has been considered.  A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-10 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 18.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a first and a second glass layers; a first and a second spacers; a first and a second ground planes, the first ground plane in contact with the first glass layer and the second ground plane in contact with the second glass layer; a gas layer in between the first and the second ground planes; a reflectarray comprising a metastructure array of reflector elements; and a third glass layer on top of the metastructure reflectarray.


Claims 2-10 and 19-20 are dependent from claims 1 and 18, respectively. Thus, they are allowed with respect to claims 1 and 18.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 14, 2022